Citation Nr: 0829001	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-02 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death pursuant to 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 
38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

S. Bush, Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana (the RO).

Procedural history

The veteran served on active duty in the United States Army 
from December 1941 to September 1945.  He died in July 2003.  
The appellant is the veteran's surviving spouse.

The appellant's claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to DIC 
benefits were denied by the RO in rating decisions dated in 
February 2004 and December 2004.  The appellant appealed the 
denial of entitlement to service connection for the cause of 
the veteran's death and DIC benefits to the Board.  

In March 2007, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2007). 

The Board denied the claims in a March 2007 decision.  The 
appellant subsequently appealed the Board's March 2007 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In March 2008, counsel for the appellant 
and the Secretary of VA filed a Joint Motion for Remand in 
order to schedule the appellant for a hearing with the Board.  
In an order dated in March 2008, pursuant to the Joint Motion 
for Remand, the Court vacated and remanded the Board's 
decision, and the case was subsequently returned to the 
Board.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Issue not on appeal

In a November 2006 rating decision, the RO denied the 
appellant's claim of entitlement to DIC benefits pursuant to 
38 U.S.C. § 1151.  To the Board's knowledge, the appellant 
has not disagreed with that decision and it is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


REMAND

The appellant declined the option of a personal hearing on 
her substantive appeal.  Her case was certified to the Board 
on December 20, 2006.

On January 22, 2007, within 90 days of the receipt of notice 
that her claim had been certified to the Board, the appellant 
requested a hearing before the Board.  That request was 
unknown to the Board at the time of its march 2007 decision.  
She has since indicated her continued desire for a video 
hearing.  See  a July 15, 2008 submission.

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the 
appellant for a video 
hearing at the RO.  The 
appellant should be 
notified of the date, time 
and place of such a hearing 
by letter mailed to her 
current address of record, 
with a copy to her 
attorney.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  As noted 
above, this case has been advanced on the Board's docket.



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



